State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520164
________________________________

In the Matter of NICK CASTALDI,
                    Petitioner,
      v

NEW YORK STATE DEPARTMENT OF
   CORRECTIONS AND COMMUNITY                MEMORANDUM AND JUDGMENT
   SUPERVISION, G. NILES, as
   Deputy Superintendent of
   Security, Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   McCarthy, J.P., Garry, Rose and Devine, JJ.

                             __________


     Nick Castaldi, Nananoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Kingston County)
to review a determination of the Superintendent of Eastern
Correctional Facility which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     McCarthy, J.P., Garry, Rose and Devine, JJ., concur.
                              -2-                  520164

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court